Citation Nr: 1643699	
Decision Date: 11/17/16    Archive Date: 12/01/16

DOCKET NO.  13-22 592	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to an increased initial evaluation for contracture of Achilles tendon, right, residuals of polio (foot and ankle disability), rated as 10 percent disabling prior to February 6, 2012, 20 percent disabling prior to April 28, 2016, and 30 percent disabling thereafter.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

Mike A. Sobiecki, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1970 to May 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.

In September 2016, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ).

The claim of entitlement to a TDIU is considered part-and-parcel of the increased rating claim for a foot and ankle disability.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).

The Board observes that on a number of occasions the Veteran has asked that his increased rating claim be honored from April 10, 2006.  See, e.g., August 2013 VA Form 9.  This is the equivalent of asking for an earlier effective date for the grant of service connection.  The RO reached out to the Veteran for clarification as to whether he wanted to file such a claim, and the Veteran said that he did not.         See August 2011 VA Form 21-0820, Report of General Information.  Thus, the Board does not recognize that a claim for an earlier effective date has been filed and therefore it will not be referred to the RO for adjudication.  If the Veteran would like to pursue such a claim, it should be formally filed.

This appeal has been advanced on the Board's docket.  38 U.S.C.A. § 7107(a)(2) (West 2014); 38 C.F.R. § 20.900(c) (2015); September 2016 videoconference hearing transcript.

FINDINGS OF FACT

1.  For the entire appeal period, the Veteran's foot and ankle disability has been productive of disability commensurate with acquired flatfoot that manifests in pain on use and manipulation of feet, decreased longitudinal arch height on weight-bearing, objective evidence of marked deformity and marked pronation that is not improved by orthopedic shoes or appliances, and marked inward displacement and severe spasm of the Achilles that is not improved with orthopedic shoes or appliances.  

2.  For the entire appeal period, the Veteran's foot and ankle disability has rendered him unable to follow a substantially gainful occupation consistent with his education and prior occupational history.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating of 30 percent, but no higher, for contracture of Achilles tendon, right, residuals of polio have been met, for the period prior to April 28, 2016.  A rating higher than 30 percent is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1-4.14, 4.40, 4.45, 4.59, 4.69, 4.71a, Diagnostic Code 5276 (2015).

2.  The criteria for a TDIU have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.1, 4.3, 4.16, 4.19 (2015).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to provide notice of the information and evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015).

The appeal arises from a disagreement with the initially assigned disability rating after service connection was granted.  Once a decision awarding service connection, a disability rating, and an effective date has been made, section 5103(a) notice is no longer required because the claim has already been substantiated.

VA also has a duty to provide assistance to substantiate a claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

The Veteran's service treatment records have been obtained.  Post-service VA and private treatment records have also been obtained, including records from the Social Security Administration (SSA).  The Board observes that the Veteran underwent vocational rehabilitation and VA has not obtained these records.  See December 2008 SSA-821, Work Activity Report - Employee.  The Board finds, however, that this oversight is not prejudicial to the Veteran's appeal for the following reasons.  First, it is noted that this vocational rehabilitation occurred before the appeal period and that there is a wealth of medical examinations, treatment records, and lay evidence upon which the Board is able to adequately evaluate the current state of the Veteran's foot and ankle disability.  Second, the decision below will grant entitlement to a TDIU, finding that the Veteran's disability precludes him from securing and maintaining substantially gainful employment, and thus is a favorable decision awarding total disability.  Accordingly, the Board finds that further delay of this adjudication to obtain those records is unnecessary.  See 38 U.S.C.A.            § 5103A.

The Veteran was provided VA medical examinations in April 2011, June 2011, May 2013, and April 2016.  The examinations, along with the expert medical opinions, are sufficient evidence for deciding the claims.  The reports are adequate as they are based upon consideration of the Veteran's prior medical history and examinations, describes the disability in sufficient detail so that the Board's evaluation is a fully informed one, and contains a reasoned explanation.  Thus, VA's duty to assist has been met.

Parenthetically, the Board takes notice of the Veteran's allegation that his most recent April 2016 VA examination was inadequate due to the examiner's inexperience.  See May 2016 letter (the Veteran reported that the examiner told him that he was just hired and was his first patient.)  Regardless of the accuracy of this complaint, this would not render a licensed, practicing doctor as unqualified to perform the examination.  The Board finds that the examiner, a licensed doctor, was qualified to perform the April 2016 examination and offer his medical opinion.

II.  Increased Rating Claim

A.  Legal Framework

Ratings are based on a schedule of reductions in earning capacity from specific injuries or combination of injuries.  The ratings shall be based, as far as practicable, upon the average impairments of earning capacity resulting from such injuries in civil occupations.  38 U.S.C.A. § 1155.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.  

The Veteran's service-connected foot and ankle disability is rated by analogy; prior to April 28, 2016 it was rated pursuant to 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5271, for limitation of motion of the ankle, and since that date it has been rated pursuant to 38 C.F.R. § 4.71a, DC 5276 for acquired flat foot.  

The Board notes that where a particular service-connected disability is not listed in the rating schedule, it may be rated by analogy to a closely related disease in which not only the functions affected, but also the anatomical area and symptomatology are closely related.  See 38 C.F.R. §§ 4.20, 4.27; Lendenmann v. Principi, 3 Vet. App. 245, 349-50 (1992).  Given the general anatomical location of the Veteran's foot and ankle disability, the Board finds that evaluation under DC 5276 is appropriate; however, the disability could also be evaluated under most of the other DCs pertaining to the foot or ankle.  See 38 C.F.R. § 4.71a, DCs 5270-74 and DCs 5276-84.

As will be further discussed below, the Board believes that an evaluation pursuant to DC 5276 would allow for the highest schedular rating attainable in the Veteran's case.  Thus, the criteria of DC 5276 will be explained.  The other pertinent DCs will be discussed in the actual evaluation.

Pursuant to DC 5276, a noncompensable rating (zero percent) is warranted for mild symptoms that are relieved by built-up shoe or arch support.  A 10 percent rating is warranted for moderate symptoms, whether unilateral or bilateral, with weight-bearing line over or medial to great toe, inward bowing of the tendo Achillis, pain on manipulation and use of feet.  For severe disability manifested by objective evidence of marked deformity (pronation, abduction, etcetera), pain on manipulation and use accentuated, indication of swelling on use, characteristic callosities, a 20 percent rating is warranted if unilateral and a 30 percent rating is warranted if bilateral.  For pronounced disability manifested by marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement and severe spasm of the tendo Achilles on manipulation, not improved by orthopedic shoes or appliances, a 30 percent rating is warranted if unilateral and a 50 percent rating is warranted if bilateral.  See 38 C.F.R. § 4.71a, DC 5276.

B.  Analysis

The Veteran seeks an increased initial rating for his foot and ankle disability.  The disability is currently rated as rated as 10 percent disabling prior to February 6, 2012, 20 percent disabling prior to April 28, 2016, and 30 percent thereafter.  For the reasons that follow, the Board finds that an initial 30 percent rating is warranted for the entire period on appeal pursuant to DC 5276.

The Board's finding that the Veteran's foot and ankle disability warrants a 30 percent rating is based on the April 2016 VA examination report, in which the examiner determined that the disability manifests in symptomatology such as pain on use and manipulation of feet, decreased longitudinal arch height on weight-bearing, objective evidence of marked deformity and marked pronation that is not improved by orthopedic shoes or appliances, and marked inward displacement and severe spasm of the Achilles that is not improved with orthopedic shoes or appliances.  The Board finds that such symptomatology more nearly approximates the criteria corresponding to a 30 percent rating for unilateral, pronounced acquired flat foot.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3, 4.7.  As a 30 percent rating is the highest rating available under DC 5276 for a unilateral disability, a higher rating under this DC is not warranted.

A review of the DCs pertaining to the foot and ankle show that a rating in excess of 30 percent would be available pursuant to DC 5270 for ankylosis of the ankle or   DC 5284 for actual loss of use of the foot.  Accordingly, the Board must consider whether the Veteran's foot and ankle disability more nearly approximates the criteria of those DCs.

To this end, the Board notes that there is no evidence of record indicating that the Veteran has ankylosis of the right ankle.  Indeed, all medical examinations have answered this question in the negative and all range of motion studies have shown that there is plantar flexion movement in the ankle, to include on flare-ups and after repetitive testing.  The Board has also considered whether the pain, weakness, fatigability, or incoordination manifested by this disability, to include on flare-ups, cause functional loss that would more nearly approximate ankylosis.                    See 38 C.F.R. § 4.40; Mitchell v. Shinseki, 25 Vet. App. 32 (2011); DeLuca v. Brown, 8 Vet. App. 202 (1995).  To this end, the Veteran's examination reports have shown that these factors do result in a further reduction of range of motion, however it does not rise to the level of ankylosis.  See, e.g., April 2016 VA examination report.  Moreover, the Veteran has reported that these factors, to include on flare-ups, can result in chronic pain lasting a whole day and an inability to stand, walk or drive a motor vehicle.  Id.  However, the Veteran has also reported that in such instances he is able to ambulate with the use of his cane.  Id.  Such comments imply that his level of functional loss is not absolute, and when considered in conjunction with the objective findings of the range of motion studies, the Board finds that there is not a reasonable basis to conclude that his foot and ankle disability more nearly approximates ankylosis of the ankle.  For the same reasons, the Board also finds that there is not a reasonable basis to conclude that the Veteran's foot and ankle disability manifests in actual loss of use of the foot.  Accordingly, there is no doubt to be resolved, and a higher rating is not warranted pursuant to either DC 5270 or 5284.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7, 4.40, 4.71a.

The Board has also considered whether the Veteran could be evaluated pursuant to 38 C.F.R. § 4.73, DCs 5310-12, for muscle injuries to the foot and leg, based on the muscle weakness and atrophy related to his foot and ankle condition.  None of these DCs, however, provide for a disability rating in excess of 30 percent.

The Board has also considered whether the Veteran's staged rating should be adjusted.  The Board notes that the Veteran was initially assigned a 30 percent rating under DC 5276 based on the findings of the April 2016 VA examination report, which provided the first diagnosis of flat foot.  A review of the Veteran's medical history, however, indicates that such symptomatology pre-dated the April 2016 VA examination.  For example, a March 1999 Neurological Report by Dr. L.L. noted that the Veteran had a deformed foot; a September 2004 treatment record from Dr. R.G. noted that he had tried shoe modifications to relieve his symptoms; a June 2006 VA examination report showed that the Veteran reported to experiencing muscle spasms relating to his Achilles throughout his life; and a November 2010 Physical Medicine and Rehabilitation Clinic note from the University of California, Sacramento Medical Center showed that the Veteran had deformity of the forefoot in inversion and eversion of about 20 degrees.  Accordingly, the Board finds that there is a reasonable basis to conclude that the Veteran's flat foot and its associated symptoms pre-dated the appeal period for his foot and ankle disability.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.  Thus, the Board concludes that the 30 percent rating pursuant to DC 5276 is warranted for the entire appeal period.

The Board has also considered whether an extraschedular rating is warranted.      See 38 C.F.R. §§ 3.321, 4.16.  The governing norm is whether there is a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1).  The disability picture can be based on the impact of a single disability or on a combination of the Veteran's service-connected disabilities.  Johnson v. McDonald, 762 F.3d 1362, 1365-66 (Fed. Cir. 2014).

Consideration of an extraschedular rating is generally afforded pursuant to two regulations: 38 C.F.R. § 3.321(b)(1) and 38 C.F.R. § 4.16.  Section 4.16 provides for a total disability rating based on unemployability whereas § 3.321(b)(1) "performs a gap-filling function in that it accounts for situations in which a veteran's overall disability picture establishes something less than total unemployability, but where the collective impact of a veteran's disabilities are nonetheless inadequately represented."  Johnson, 762 F.3d at 1366.  In this instance, the Veteran has asserted that his service-connected foot and ankle disability results in total unemployability, so the Board will continue its evaluation under § 4.16.  The Board also notes that this claim for a TDIU is considered part-and-parcel of the increased rating claim for the foot and ankle disability.  See Rice, 22 Vet. App. at 447.

Total disability ratings for compensation may be assigned when a veteran is unable to secure and follow a substantially gainful occupation.  See 38 U.S.C.A. § 1155;  38 C.F.R. §§ 3.340, 3.341, 4.16.  In reaching such a determination, the central inquiry is "whether the Veteran's service connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to the Veteran's level of education, special training, and previous work experience when arriving at this conclusion; factors such as age or impairment caused by non-service connected disabilities are not to be considered.  38 C.F.R. §§ 3.341, 4.16, 4.19.

Based on the award in this decision above, the Veteran's foot and ankle disability is rated as 30 percent disabling for the entire appeal period.  As this is his only service-connected disability, he does not meet the ratings criteria for a schedular evaluation under § 4.16(a), so his claim must be addressed as an extraschedular TDIU under § 4.16(b).  In general, the Board is precluded from adjudicating an extraschedular TDIU claim in the first instance; however, in this case, the Board finds that this claim was previously referred to the Director Compensation.  In November 2011, the Director issued a memorandum that weighed in favor of the Veteran's claim for an extraschedular TDIU.  While the Director's decision is not considered binding, it will be considered as evidence in favor of the Veteran's claim.  Equally important is that it allows the Board to consider entitlement to an extraschedular TDIU in this decision.  38 C.F.R. § 4.16; Wages v. McDonald, 27 Vet. App. 233 (2015) (The Board is authorized to award extraschedular TDIU after obtaining the Director's decision.).  For the reasons that follow, the Board finds that entitlement to an extraschedular TDIU is warranted.

A review of the Veteran's educational history shows that he completed high school and took one and a half years of junior college classes.  See June 2011 VA medical opinion on unemployability; March 2011 VA Form 21-8940.  In 1991, he also obtained licensure from the United States Coast Guard as a 500 ton master.  March 2011 VA Form 21-8940.  More recently, he has attempted to obtain computer skills to make himself more marketable for a sedentary occupation in an office.  After discharge from service, he used his education and training to work as a yacht captain.  He reports that he was laid off from this position due to an inability to carry luggage because of his foot and ankle disability.  More recently, the Veteran worked as a limousine driver, however he has not been able to work in this capacity since October 2009 due to sedation caused by medication taken for his foot and ankle disability.  Id.

As was discussed in the evaluation above, the Veteran's foot and ankle disability causes significant difficulty with ambulation and carrying anything of significant weight.  These functional effects have resulted in some medical professionals determining that the Veteran would be unable to perform tasks of physical employment but that he may be able to perform sedentary employment.  See April 2011 VA examination report; March 1999 Neurological Report by Dr. L.L.  Other medical professionals have reached a different conclusion.  In a June 2011 VA medical opinion on unemployability, the author noted that in addition to problems completing physical work, the Veteran's pain medications also cause sedation which ultimately resulted in an inability to work as a limousine driver.  Given the Veteran's educational and work history, the author wrote that it would be unlikely that the Veteran could find a sedentary job without minimal standing or walking that would aggravate his foot and ankle disability and, as a result, opined that the Veteran was unemployable due to his service-connected disability.

The Board has also recognized certain pieces of lay evidence in favor of the Veteran's claim.  A June 2011 buddy statement from a former employer indicates that the Veteran previously worked as a first officer on a boat, however given his current functional state related to his foot and ankle disability he would no longer be able to perform those duties as they would be too physically demanding.  Additionally, the Veteran, his friends, and family, have provided credible statements indicating that the medication he takes for his disability causes him to be dizzy and nod off at times, and that on certain days the pain from his disability makes him unable to get out of bed-implying that he would be unable to be a reliable employee no matter the occupation.  See, e.g., Correspondence, receipt date June 7, 2016 in VBMS, and May 2011 letter from his spouse.

Given the lay evidence of record, the favorable June 2011 VA medical opinion on unemployability, and the November 2011 decision from the Director, the Board finds that the preponderance of the evidence weighs in favor of finding that his foot and ankle disability renders him unable to follow a substantially gainful occupation consistent with his education and prior occupational history.  Accordingly, an extraschedular TDIU is warranted.  38 C.F.R. § 4.16(b).  All reasonable doubt was resolved in favor of the Veteran in reaching this determination.  See 38 U.S.C.A.     § 5107(b); 38 C.F.R. §§ 3.102, 4.3.


ORDER

A disability rating of 30 percent, but no higher, for contracture of Achilles tendon, right, residuals of polio is granted for the entire appeal period, subject to the laws and regulations governing the payment of monetary awards.

Entitlement to a TDIU for service-connected contracture of Achilles tendon, right, residuals of polio is granted, subject to the laws and regulations governing the payment of monetary awards.




____________________________________________
S.C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


